Title: From Alexander Hamilton to Samuel Eddins, 20 February 1800
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Sir,
            NY. Feby. 20th. 1800
          
          I have received your letter of the eighteenth instant with the account which it enclosed.
          It is an established rule in with the War Department that money be not received for arrearages of fuel, and the rule appears to me to be a proper one and is agreeable to former and general usage. On this point therefore I can not interpose. The other charge strikes me as perfectly reasonable, and I shall write to the S of War on the subject.
          You have leave of absence till the first of April by which time I hope it will be in your power to return to your post. Should your the state of your affairs render it necessary for you to continue longer in Virginia you will write to me and state the particular circumstances for my further consideration
          I have ordered a Court of Inquiry in the case of Lt. Leyburne—Inclosed are the accounts which you sent me—
          Capt. Eddens
        